Dissenting Opinion by
Mr. Justice Jones:
The present appellant, Zietz,.and a confederate, Foster (the latter’s conviction of murder in the first degree with the death penalty having this day been affirmed, p. 288, supra), were tried together with like result as to each defendant. The trial error to which I called attention in the dissent in the Foster case was also committed in respect of the present appellant. I therefore dissent in this case for the same reason.
But, there was still further serious trial error especially as to the present appellant. Zietz being eighteen years old (Foster, twenty-three) at the time of the homicide, the trial judge assumed to tell the jury that “Youth alone does not excuse them [the defendants] . . . from just punishment . . . [for their criminal acts]” and “. . . that in the opinion of the Court, if you find these defendants, or either of them, guilty of murder in the first degree, then the death penalty would be the just and proper punishment for the crime” (Emphasis supplied). In other words, the court gave it as its considered opinion that the jury could not properly fix the appellant’s penalty at life imprisonment merely because of his youth. To my mind, the error in that jexpression is palpable. By so charging, the trial judge improperly intruded upon a field of deliberation that lay exclusively within the province of the jury. Nor is any analogy to be drawn from the right of a trial judge to express an opinion (not binding on the jury) with *303respect to the evidence in a case. The matter of the penalty for first degree murder, as between statutorily prescribed limits, is for the jury by virtue of the same positive statute.
By the Act of May 14, 1925, P. L. 759 (now contained in The Penal Code of 1939, 18 PS §4701), the fixing of the penalty between death or life imprisonment for ascertained guilt of murder in the first degree, is by the express terms of the statute, “. . . at the discretion of the jury trying the case . . .” (Emphasis supplied). Nowhere does the Act prescribe any standard by which the jury’s exercise of its discretion is to be guided or influenced by the court or otherwise. In fact, we have expressly noted that this Court may not properly impose any such formula either on the basis of extenuating circumstances or brutality and viciousness: Commonwealth v. Samuel Jones, 355 Pa. 522, 534, 50 A. 2d 317. And, never yet has a jury’s exercised discretion as to the penalty for ascertained guilt of murder in the first degree been judicially interfered with: see Commonwealth v. Taranow, 359 Pa. 342, 344, 59 A. 2d 53. There is no more warrant in the law for judicial intrusion upon the jury’s deliberative exercise of its penalty-fixing discretion prior to the rendition of the verdict than there is after the verdict has been rendered.
The majority opinion extenuates for the trial court’s interjection by remarking that “the court hastened to add” that the question of the penalty was entirely for the jury and that the jury was not bound by the opinion of the court. The celerity of the court’s effort to atone merely by denying binding effect to its gratuitous expression without withdrawing it furnishes no legal excuse for the court’s offense; and that is especially so where the error goes directly to a question of life or death. This Court has recognized the seriousness of trial error in such circumstances: see Commonwealth v. Williams, 307 Pa. 134, 142, 160 A. 602.
*304It may well be that, without the court’s volunteered advice, the'jury would have fixed the penalty at death in any event. But, who can now say that the jury would not have fixed the penalty of either or both of the defendants at life imprisonment had the trial judge not presumed to tell the jury that, in his opinion, death would be just punishment if they found the defendants guilty of murder in the first degree. I think we should leave no doubt that, when a trial judge instructs a jury that it is its province to fix the defendant’s penalty at death or life imprisonment, upon finding him guilty of murder in the first degree, the court has then said all that it properly may say with respect to the penalty and its determination. To that end, I would reverse the judgment and direct a new trial.